UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K/A Amendment No. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-25097 ORBITAL TRACKING CORP. (Exact name of registrant as specified in its charter) Nevada 65-0783722 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1990 N. California Blvd.8th Floor Walnut Creek, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (925) 287-6432 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter, based on the price at which the common equity was last sold on the OTC Bulletin Board on such date was approximately$8,741,342.For purposes of this computation only, all officers, directors and 10%or greater stockholders of the registrant are deemed to be affiliates. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. Class Outstanding at March 25, 2015 Common Stock, $0.0001 par value EXPLANATORY NOTE TO AMENDMENT NO. 1 Orbital Tracking Corp. is filing this amendment (the “Amendment”)to the Company’s Form 10-K for the year ended December 31, 2014 filed with the Securities Exchange Commission on March 26, 2015 (the “Original Report”), in order to indicate on the cover page that the Company was not a “shell company” at the date of filing the Original Report.Except as described above, no other changes have been made to the Original Report. The Amendment continues to speak as of the date of the Original Report, and we have not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Report. The filing of this Amendment shall not be deemed to be an admission that the Original Report, when made, included any untrue statement of a material fact or omitted to state a material fact necessary to make a statement not misleading. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: December 22, 2015 ORBITAL TRACKING, CORP. By: /s/ David Phipps David Phipps Title: Chief Executive Officer and Chairman (Principal Executive Officer) By: /s/ Theresa Carlise Theresa Carlise Title: Chief Financial Officer (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ David Phipps Chief Executive Officer and Chairman(Principal Executive Officer) December 22, 2015 David Phipps /s/ Theresa Carlise Chief Financial Officer (Principal Financial and Accounting Officer) December 22, 2015 Theresa Carlise
